— Judgments unanimously affirmed. Memorandum: Contrary to defendant’s contention, the superior court information was not jurisdictionally defective. "[T]he Constitution and statute require only that the information charge an offense for which the defendant was held for Grand Jury action” (People v Menchetti, 76 NY2d 473, 475; see, NY Const, art I, § 6; CPL 195.20). (Appeal from judgments of Cattaraugus County Court, Kelly, J. — violation of probation.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.